                                                                          FILED
                                                                             SEP 16 2019
                                                                          Clerk, U.S. District Court
                 IN THE UNITED STATES DISTRICT COURT                        District Of Montana
                                                                                  Missoula
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


 MICHAEL PATTERSON and                                 CV 19-145-DLC
 CHERYL PATTERSON,
                                                           ORDER
              Plaintiffs,
       V.

EXPERIAN INFORMATION
SOLUTIONS; TRANSUNION LLC;
EQUIFAX INFORMATION
SERVICES LLC; BAYVIEW LOAN
SERVICING LLC; FAY SERVICING
LLC; ONEMAIN ASSURANCE
SERVICES, LLC; AMERICAN
HEALTH AND LIFE INSURANCE
COMPANY; and DOES 1-10,

              Defendants.

      Before the Court is Defendant Trans Union's Unopposed Motion for

Admission of Ms. Kari A. Morrigan Pro Hae Vice. (Doc. 14.) Ms. Morrigan' s

application appears to be in order.

      Accordingly, IT IS ORDERED that the motion (Doc. 14) is GRANTED on

the condition that Ms. Morrigan shall do her own work. This means that she must:

(1) do her own writing; (2) sign her own pleadings, motions, and briefs; and (3)

appear and participate personally. Counsel shall take steps to register in the



                                          1
Court's electronic filing system ("CM-ECF"). Further information is available on

the Court's website, www.mtd.uscourts.gov, or from the Clerk's Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Ms. Morrigan, within fifteen (15) days of the date of this Order, files a pleading

acknowledging her admission under the terms set forth above.

      DATED this ~        day of September, 2019.




                                              Dana L. Christensen, Chief Judge
                                              United States District Court




                                          2
